Title: From George Washington to Colonel Moses Hazen, 21 March 1779
From: Washington, George
To: Hazen, Moses


Sir
Head Quarters Middle Brook 21st March 1779
I am favd with yours of the 13th I do not know that there is any provision made for procuring Hunting Shirts for the Army or that the Stock of linen will allow of it. I cannot therefore give an order in favor of any particular Regt If the States undertake to furnish these to their own troops, it is done without my knowledge or interference. The inclosed Copy of a Resolve of Congress, will I hope prove satisfactory to those Corps which do not belong properly to any particular State. Your Regiment being one of those included in the Resolve, you will be pleased to pay due attention to the Contents and make the proper Returns to intitle the Officers and Men to the priviledges of the States to which they belong. I am &.
